Conviction is for theft of property over the value of $50.00, punishment being two years in the penitentiary.
A gin-house was burglarized and belting of the value of $250.00 stolen. The next day after the theft all but two pieces of the belting was recovered at the place of business of a company doing a "junk" business. The cashier of the company identified appellant as the man to whom he gave a check at the direction of the vice-president of the company, appellant then giving the name of Finn. Appellant told the vice-president that he (appellant) had a saw mill which he was giving up and wanted to sell the belting. Appellant was alone when he sold it. He had tried to sell it to other parties, claiming it as his own. When arrested he made no explanation of his possession. Appellant did not testify, but attempted to prove an alibi by other witnesses. That issue was properly submitted and settled against appellant by the jury. The evidence is ample to support the verdict.
The judgment is affirmed.
Affirmed.
 *Page 1